DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al (US PG Pub No. 2010/0121974), in view of Joliveau et al (US Patent No. 10,277,669).
Regarding claim 1, Einarsson et al teaches a method of operating a streaming service (Abstract), the method comprising:
 the streaming service:
streaming the video data at a given bit rate to a first end point (Figure 4; Para. 0029); 
sending test data to the first end point at an additional bit rate while streaming the video data at the given bit rate (Figures 4-5; Para. 0029 and 30);
increasing the additional bit rate of the test data until a total bit rate of the video data and the test data reaches a next available bit rate for the video data, or until a quality of the video data fails to satisfy a quality measure (Figures 4-5; Para. 0029-30);
conditionally switching from streaming the video data to the first end point at the given bit rate to streaming the video data at the next available bit rate if the total bit rate has reached the next available bit rate (Figures 4-5; Para. 0028-30). However, the reference is unclear with respect to a plurality of end points and streaming the video data to a second end point of the plurality of end points at a bit rate distinguished from the next available bit rate.
In similar field of endeavor, Joliveau et al teaches a plurality of end points (Figure 1) and streaming the video data to a second end point of the plurality of end points at a bit rate distinguished from the next available bit rate (Col.2 lines 14-61). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of accommodating plurality of devices with limited device capabilities and/or network resources.  
.

Claims 2-6, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of Joliveau, further in view of Mani et al (US PG Pub No. 2017/0063702).
Regarding claim 2, Einarsson and Joliveau, the combination teaches the test data, wherein increasing the additional bit rate comprises increasing the additional bit rate in increments, wherein the quality of the video data is defined in terms of one or more performance metrics associated with the streaming of the video data, and wherein the method further comprises: if the quality fails to satisfy the quality measure, refraining from sending any more of the test data and continuing with the streaming of the video data at the given bit rate (Einarsson: Para. 0026 and 0030). However, the combination is unclear with respect to the test data comprises a duplicate of at least a portion of the video data. 
In similar field of endeavor, Mani et al teaches the test data comprises a duplicate of at least a portion of the video data (Para. 0025). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of providing users with best quality of data based on limited device capabilities and/or network resources.  

Regarding claim 4, Einarsson, Joliveau and Mani, the combination teaches streaming the video data at the given bit rate comprises streaming a one of the multiple versions of the video data that was encoded at the given bit rate (Einarsson: Figure 4; Para. 0029).
Regarding claim 5, Einarsson, Joliveau and Mani, the combination teaches streaming the video data at the next available bit rate comprises streaming a different one of the multiple versions of the video data that was encoded at the next available bit rate (Einarsson: Figure 4; Para. 0029).
Regarding claim 6, Einarsson, Joliveau and Mani, the combination teaches the one or more performance metrics associated with the streaming of the video data comprise latency, jitter, and packet loss (Einarsson: Para. 0025, 0030 and 0032).
Claims 10 and 18 are rejected for same reasons discussed with respect to claims 1 and 2. 
Claim 11 is rejected for same reasons discussed with respect to claim 2.
Claim 12 is rejected for same reasons discussed with respect to claim 3.
Claim 13 is rejected for same reasons discussed with respect to claim 4.
Claim 14 is rejected for same reasons discussed with respect to claim 5.
Claim 15 is rejected for same reasons discussed with respect to claim 7.
Claim 17 is rejected for same reasons discussed with respect to claim 6.

Claim 20 is rejected for same reasons discussed with respect to claim 6.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of Joliveau et al, further in view of Marr et al (US PG Pub No. 2009/0144425).
Regarding claim 8, Einarsson and Joliveau, the combination teaches wherein streaming the video data at the given bit rate and at the next available bit rate comprises streaming the video data, as discussed above. However, the combination is unclear with respect to in accordance with a connectionless and unreliable transport protocol.
In similar field of endeavor, Marr et al teaches in accordance with a connectionless and unreliable transport protocol (Para. 0033). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of speeding up data transmission by establishing low latency and loss tolerating connections between applications and/or devices.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of Joliveau et al, further in view of Tan et al (US PG Pub No. 2015/0121437).

In similar field of endeavor, Tan et al teaches the video data comprises video captured of a gaming session by an originating end point for broadcast to the plurality of end points (Figures 2-3, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of allowing viewers to share experiences with other viewers watching similar stream.   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of Joliveau, in view of Mani further in view of Marr et al.
Claim 16 is rejected for same reasons discussed with respect to claim 8.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423